Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the amendment filed on 12/04/2020. Claims 1-2, 5-7, 9-12, 15-17, and 19-20 are pending. Claims 3-4, 8, 13-14, and 18 are cancelled.
Claim Objections
Claims 12-20 objection of previous office action from 09/17/2020 have been overcome by amendments to the claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-12, 15-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US20170075134A1), in view of Lin (US20190086689A1).

Independent claim 1, Chen teaches a system (Figs. 1, and 3-5; eyeglasses temple structure) comprising: 

an internal cavity having a first portion (Fig. 1; e.g. 11 has internal cavity having a first portion e.g. 12) and a second portion (second portion e.g. left side of 11), wherein the first portion forms a channel along at least a portion of the length of the temple assembly (first portion e.g. 12 form as a channel along at least a portion of the length of the temple assembly e.g. 1, 2, and 3), and 
wherein a wall subdivides (Fig. 1; wall e.g. upper surface adjacent to first portion e.g. 12 and second portion e.g. 11 subdivides both portions) the first portion from the second portion, a first opening (Fig. 1; e.g. opening at 12) at an end of the temple assembly for receiving a temple strut (Fig. 1; protruding part e.g. 31) into the channel of the first portion, and 
a second opening at a side of the temple assembly for exposing at least a portion of the first portion and at least a portion of the second portion of the internal cavity (Fig. 1; first opening e.g. 12 at the end of the temple assembly e.g. 1, 2, for receiving a temple strut e.g. 31 into the channel e.g. cavity of 12 of first portion e.g. 12 and at least a portion of the second portion of the internal cavity e.g. internal cavity and side portion at 11); 
an eyeglass lens assembly (Fig. 1; e.g. 1) comprising: 
the temple strut (Fig. 1; protruding part e.g. 31), wherein the temple strut is configured to be inserted into the channel of the temple assembly via the first opening to the first portion of the internal cavity until an end of the strut it reaches a final position adjacent to the wall subdividing the internal cavity (see Figs. 1 and 3-5; e.g. 31 is inserted into the channel e.g. cavity of 12 of temple assembly e.g. 11, 2), and 

a spring clip assembly (see Figs. 1 and 3-5; positioning element e.g. 2, 22, 23, lock the temple assembly e.g. 11, 2, 3, to the eyeglass lens assembly e.g. 1) configured to lock the temple assembly to the eyeglass lens assembly, the spring clip assembly comprising a fulcrum and lever configuration (see Fig. 5; e.g. 2, comprises a fulcrum and lever configuration using pivot element e.g. 21), 
wherein: a clip (see Fig. 5, e.g. 22) is positioned relative to a first edge of the lever, 2S/N: 16/177,294 wherein the clip (see Fig. 5, e.g. 22) is configured to be inserted into the indentation of the temple strut when the spring clip assembly is attached to the temple assembly (see Fig. 5) and 
a spring mechanism (e.g. 23, [0024] “the press part 23 of the positioning element 2 is pressed to let the positioning element 2 pivot on the hinge part 21”, e.g. 23 in combination to the fulcrum or pivoting e.g. 21, acts as a resilient or elastic mechanism, and is positioned relative to second edge) is positioned relative to a second edge of the lever, wherein the spring clip assembly is configured to be attached to the temple assembly via a pin (see Figs. 1, and 3-5; pivot element e.g. 14 running through e.g. 13 of temple assembly 11 into the spring clip assembly 2, 22, 23) running through the temple assembly into the spring clip assembly, such that the clip and the spring mechanism are directed towards the internal cavity of the temple assembly when the spring clip assembly 
wherein the spring clip assembly (see Figs. 1 and 3-5; positioning element e.g. 2, 22, 23) is configured to enclose the second opening (see Fig. 3, shown enclosing the second opening e.g. side 11), wherein the spring clip assembly is configurable in an open state and a closed state (see Figs. 3-5; spring clip assembly e.g. 2, 23, 23, configurable in an open state and a closed state), 
wherein in the open state, the spring mechanism is depressed within the second portion of the internal cavity of the temple assembly (see Fig. 5, spring mechanism e.g. 23 is depressed within second portion of internal cavity e.g. 11 of the temple assembly e.g. 11,2, 3), wherein in the open state, the distal end of the spring mechanism is connected to the second edge of the lever (see Fig. 5, in the open state, distal end e.g. 23 is connected to the second edge of the lever e.g. 21).  
Chen teaches all of the claimed elements as seen in Figs 1, 3-5, and has the same operation as compared with the claimed invention, the temple assembly with spring clip assembly and the temple strut being attached together from the frame being a female/male connection of parts as shown, therefore Chen does not explicitly teach the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts.
Further, Lin teaches the structure of eyeglasses, having a temple assembly with spring clip and the temple strut having a male/female connection of parts (e.g. 20) being in the order of male/female from the lens chassis (see Fig. 1-6 [0015-0016], the temple strut e.g. 30 with spring clip assembly e.g. 32 is inserted into the female opening channel of temple e.g. 20).
Therefore, Lin teaches that the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts as it enables a pair of eyeglasses to have functions to replace the earpiece frames and adjust positions of the earpiece frames, and the structure of eyeglasses is suitable for applying any kinds of structures of eyeglasses (0001). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of  the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts as taught by Lin in the system of Chen as it provides a pair of eyeglasses to have functions to replace the earpiece frames and adjust positions of the earpiece frames, and the structure of eyeglasses is suitable for applying any kinds of structures of eyeglasses (Chen, [0001]), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).
Claim 2, Chen, Lin combination teaches invention of claim 1, wherein the clip is oriented toward the first portion of the internal cavity and the spring mechanism is oriented toward the second portion of the internal cavity (Chen; see Fig. 1; clip e.g. 22 is oriented toward the first portion e.g. 12 of the internal cavity e.g. internal cavity at 12, and the spring mechanism e.g. 23 is oriented toward the second portion of the internal cavity e.g. portion at 11), when the spring clip assembly is attached to the temple assembly (Chen; see Figs. 3-5; temple assembly e.g. slots e.g. 11, positioning element e.g. 2, and wearing portion e.g. 3).
Claim 5, Chen, Lin combination teaches invention of claim 1, wherein in the open state, the clip is elevated out of the first portion of the internal cavity of the temple assembly (Chen; see Fig. 5; the open state, the clip e.g. 22 is elevated out of the first portion  e.g. 12 of the internal cavity of the temple assembly e.g. 11, 2, 3).  
Claim 6, Chen, Lin combination teaches invention of claim 1 wherein in the closed state, the spring mechanism is extended within the second portion of the internal cavity of the temple assembly (Chen; see Fig. 4; the closed state, the spring mechanism e.g. 23 is extended within the second portion  e.g. portion side 11 of the internal cavity of the temple assembly e.g. 11, 2, 3).  
Claim 7, Chen, Lin combination teaches invention of claim 1, wherein in the closed state, the clip is within the first portion of the internal cavity of the temple assembly (Chen; see Fig. 4; the closed state, the clip e.g. 22 is within the first portion e.g. 12 of the internal cavity of the temple assembly e.g. 11, 2, 3).  
Claim 9, Chen, Lin combination teaches invention of claim 1 wherein the insertion of the clip into the indentation causes the temple assembly to lock to the eyeglass lens assembly (Chen; see Fig. 4; the insertion of the clip e.g. 32 into the indentation e.g. 32 causes the temple assembly e.g. 11, 2, 3 to lock to the eyeglass lens assembly e.g. 1).  
Claim 10, Chen, Lin combination teaches invention of claim 1, wherein the pin acts as the fulcrum in the fulcrum and lever configuration (Chen; see Figs. 4-5; the pin e.g. 14 acts as the fulcrum in the fulcrum and lever e.g. 21 configuration).

Independent claim 11, Chen taches a system (Figs. 1, and 3-5; eyeglasses temple structure) comprising: 
a temple assembly (Figs. 1, and 3-5; [0019] eyeglasses temple assembly e.g. slots e.g. 11, positioning element e.g. 2, and wearing portion e.g. 3) comprising: 
an internal cavity having a first portion (Fig. 1; e.g. 11 has internal cavity having a first portion e.g. 12) and a second portion (second portion e.g. left side of 11), 
wherein the first portion forms a channel along at least a portion of the length of the temple assembly (first portion e.g. 12 form as a channel along at least a portion of the length of the temple assembly e.g. 1, 2, and 3), a first opening (Fig. 1; e.g. opening at 12) for receiving a temple strut (Fig. 1; protruding part e.g. 31) into the channel of the first portion, and 
a second opening for exposing at least a portion of the first portion and at least a portion of the second portion of the internal cavity (Fig. 1; first opening e.g. 12 at the end of the temple assembly e.g. 1, 2, for receiving a temple strut e.g. 31 into the channel e.g. cavity of 12 of first portion e.g. 12 and at least a portion of the second portion of the internal cavity e.g. internal cavity and side portion at 11); 
an eyeglass lens assembly (Fig. 1; e.g. 1) comprising: 
the temple strut (Fig. 1; protruding part e.g. 31), wherein the temple strut configured to be inserted into the channel of the temple assembly (see Figs. 1 and 3-5; e.g. 31 is inserted into the channel e.g. cavity of 12 of temple assembly e.g. 11, 2), and an indentation (Fig. 1; e.g. 32, located at surface of temple strut e.g. 31) within a surface of the temple strut, 4S/N: 16/177,294 wherein, when the temple strut is inserted into the temple assembly, at least a portion of the indentation is exposed through the second opening of the temple assembly (Fig. 1; temple strut e.g. 31 is inserted into the temple assembly e.g. 11, 2, 3, at least a portion of the indentation is exposed through the second opening e.g. portion of 11 of the temple assembly e.g. 11,2, 3); and 
a spring clip assembly (see Figs. 1 and 3-5; positioning element e.g. 2, 22, 23, lock the temple assembly e.g. 11, 2, 3, to the eyeglass lens assembly e.g. 1) configured to lock the temple assembly to the eyeglass lens assembly, the spring clip assembly comprising a fulcrum and lever configuration (see Fig. 5; e.g. 2, comprises a fulcrum and lever configuration using pivot element e.g. 21), 
wherein: a clip (see Fig. 5, e.g. 22) is positioned relative to a first edge of the lever, 
wherein the clip (see Fig. 5, e.g. 22) is configured to be inserted into the indentation of the temple strut when the spring clip assembly is attached to the temple assembly (see Fig. 5), and 
a spring mechanism (e.g. 23, [0024] “the press part 23 of the positioning element 2 is pressed to let the positioning element 2 pivot on the hinge part 21”, e.g. 23 in combination to the fulcrum or pivoting e.g. 21, acts as a resilient or elastic mechanism, and is positioned relative to second edge) is positioned relative to a second edge of the lever, wherein the spring clip assembly is configured to be attached to the temple assembly (see Figs. 1, and 3-5; positioning element e.g. 2, 22, 23 is configured to be attached to the temple assembly e.g. 11,2,3), such that the clip and the spring mechanism are directed towards the internal cavity of the temple assembly when the spring clip assembly is attached to the temple assembly (pin e.g. 14 running through e.g. 13 of temple assembly 11 into the spring clip assembly 2, 22, 23, such that the clip e.g. and spring mechanism e.g. 23 are directed toward the internal cavity of temple assembly e.g. 11,2, 3 when the spring clip e.g. 22), 
wherein the spring clip assembly (see Figs. 1 and 3-5; positioning element e.g. 2, 22, 23) is configured to enclose the second opening (see Fig. 3, shown enclosing the second opening e.g. side 11), wherein the spring clip assembly is configurable in an open state and a closed state (see Figs. 3-5; spring clip assembly e.g. 2, 23, 23, configurable in an open state and a closed state), 
wherein in the open state, the spring mechanism is depressed within the second portion of the internal cavity of the temple assembly (see Fig. 5, spring mechanism e.g. 23 is depressed within second portion of internal cavity e.g. 11 of the temple assembly e.g. 11,2,3), wherein in the open state, the distal end of the spring mechanism is connected to the second edge of the lever (see Fig. 5, in the open state, distal end e.g. 23 is connected to the second edge of the lever e.g. 21).
Chen teaches all of the claimed elements as seen in Figs 1, 3-5, and has the same operation as compared with the claimed invention, the temple assembly with spring clip assembly and the temple strut being attached together from the frame being a female/male connection of parts as shown, therefore Chen does not explicitly teach the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts.
Further, Lin teaches the structure of eyeglasses, having a temple assembly with spring clip and the temple strut having a male/female connection of parts (e.g. 20) being in the order of male/female from the lens chassis (see Fig. 1-6 [0015-0016], the temple strut e.g. 30 with spring clip assembly e.g. 32 is inserted into the female opening channel of temple e.g. 20).
Therefore, Lin teaches that the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts as it enables a pair of eyeglasses to have functions to replace the earpiece frames and adjust positions of the earpiece frames, and the structure of eyeglasses is suitable for applying any kinds of structures of eyeglasses (0001). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of  the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts as taught by Lin in the system of Chen as it provides a pair of eyeglasses to have functions to replace the earpiece frames and adjust positions of the earpiece frames, and the structure of eyeglasses is suitable for applying any kinds of structures of eyeglasses (Chen, [0001]), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).

Claim 12, Chen, Lin combination teaches invention of claim 11 wherein the clip is oriented toward the first portion of the internal cavity and the spring mechanism is oriented toward the second portion of the internal cavity (Chen; see Fig. 1; clip e.g. 22 is oriented toward the first portion e.g. 12 of the internal cavity e.g. internal cavity at 12, and the spring mechanism e.g. 23 is oriented toward the second portion of the internal cavity e.g. portion at 11), when the spring clip assembly is attached to the temple assembly (Chen; see Figs. 3-5; temple assembly e.g. slots e.g. 11, positioning element e.g. 2, and wearing portion e.g. 3).

Claim 15, Chen, Lin combination teaches invention of claim 11 wherein in the open state, the clip is elevated out of the first portion of the internal cavity of the temple assembly (Chen; see Fig. 5; the open state, the clip e.g. 22 is elevated out of the first portion  e.g. 12 of the internal cavity of the temple assembly e.g. 11, 2, 3).  

Claim 16, Chen, Lin combination teaches invention of claim 11, wherein in the closed state, the spring mechanism is extended within the second portion of the internal cavity of the temple assembly (Chen; see Fig. 4; the closed state, the spring mechanism e.g. 23 is extended within the second portion  e.g. portion side 11 of the internal cavity of the temple assembly e.g. 11, 2, 3).  

Claim 17, Chen, Lin combination teaches invention of claim 11 wherein in the closed state, the clip is within the first portion of the internal cavity of the temple assembly (Chen; see Fig. 4; the closed state, the clip e.g. 22 is within the first portion e.g. 12 of the internal cavity of the temple assembly e.g. 11, 2, 3).
 	
Claim 19, Chen, Lin combination teaches invention of claim 11 wherein the insertion of the clip into the indentation causes the temple assembly to lock to the eyeglass lens assembly (Chen; see Fig. 4; the insertion of the clip e.g. 32 into the indentation e.g. 32 causes the temple assembly e.g. 11, 2, 3 to lock to the eyeglass lens assembly e.g. 1).  

Claim 20, Chen, Lin combination teaches invention of claim 11 wherein a pin attaching the temple assembly to the spring clip assembly acts as the fulcrum in the fulcrum and lever configuration (Chen; see Figs. 4-5; the pin e.g. 14 acts as the fulcrum in the fulcrum and lever e.g. 21 configuration).
Response to Arguments
Applicant’s arguments filed 12/04/2020 with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872 
                                                                                                                                                                                                                                                                                                                                                                                                    

/MARIN PICHLER/Primary Examiner, Art Unit 2872